BY
    IN THE COURT OF APPEALS OF THE STATE OF WASHING

                                                      DIVISION II

BIG     BLUE          CAPITAL            PARTNERS            OF                          No. 44810 -6 -II
WASHINGTON, LLC,


                                          Appellant,


            v.

                                                                                   UNPUBLISHED OPINION
NORTHWEST TRUSTEE SERVICES, INC.,

                                          Respondent.




        MAxA, J. —          Big Blue Capital Partners of WA, LLC (Big Blue) appeals the trial

court' s dismissal of its claims for damages and declaratory relief under Washington' s

Deed   of   Trust   Act ( DTA), ch. 61. 24 RCW, against Northwest Trustee Services, Inc.


NWTS)        under   CR 12( b)( 6).     We affirm the trial court' s dismissal of Big Blue' s damages

claims based on our Supreme Court' s recent decision in Frias v. Asset Foreclosure

Services, Inc., No. 89343 - 8, 2014 WL 4648173 ( Sept. 18, 2014).                        We do not address Big

Blue' s contention that the trial court erred in dismissing its declaratory relief claims

because Big Blue presented no argument on this issue on appeal.

        Big Blue also asserts that the trial court erred in denying its oral motion to join

additional parties. However, we also do not address this contention because Big Blue

presented no argument on this issue.


        We       affirm   the trial   court'   s dismissal   of   Big   Blue'   s complaint.
44810 -6 -II



                                                        FACTS


Deed of Trust Transactions

        In 2006 Dawne Delay obtained a loan from Homecomings Financial Network, Inc.

 Homecomings).         This loan was evidenced by a promissory note and secured by a deed of trust

encumbering Delay' s real property located in Lacey. In the deed of trust, Homecomings was

identified   as "   Lender," First American Title       as "   Trustee," and Mortgage Electronic Registration


Systems, Inc. ( MERS) as " a nominee for Lender and Lender' s successors and assigns" where


 MERS is the        beneficiary   under   this   Security   Instrument." Clerk' s Papers ( CP) at 9.


        Delay defaulted on the promissory note in March 2012. Three months later she filed for

Chapter 7 bankruptcy relief in the United States Bankruptcy Court for the District of Oregon.

        At some point, ownership of Delay' s promissory note was transferred from

Homecomings to another entity and from that entity to Deutsche Bank Trust Company Americas

 Deutsche Bank) as Trustee for RALI 2006 -Q514, both via a special indorsement on the face of


the note. In addition, in September 2012, MERS ( as nominee for Homecomings) assigned all


beneficial interest in the deed of trust on Delay' s property to Deutsche Bank.

        Big Blue purchased Delay' s Lacey property from the bankruptcy trustee through a

trustee' s deed dated November 7, 2012 and recorded the deed on December 12, 2012. The deed


states that Big Blue assumed Delay' s interest in the property subject to all existing

encumbrances, liens, and interests.


        On November 28, 2012, as the " present beneficiary" under the deed of trust, Deutsche

Bank appointed NWTS as the successor trustee of the deed of trust. CP at 14. NWTS posted a




                                                               2
44810 -6 -II




notice of default, apparently on the promissory note that is the subject of this action, on the

Lacey property on December 6, 2012.

Procedural.History

           Big Blue filed its complaint on January 7, 2013, naming NWTS as the only defendant. In

the complaint, Big Blue asserted claims for violation of the DTA. Big Blue alleged that NWTS

had issued the notice of default without being a lawfully appointed successor trustee to the deed

of   trust .in   violation of   RCW 61. 24. 010( 2)         and (   8), and had acted in bad faith as trustee in


violation of      RCW 61. 24. 010( 4).        In addition, Big Blue sought a declaratory judgment that ( 1)

MERS'      s assignment of       the deed    of   trust   was void, ( 2)   Deutsche Bank' s appointment of NWTS


as successor       trustee was    void, (   3) the notice of default was void because it contained false


statements and was executed without authority, and ( 4) NWTS was prohibited from proceeding

with a nonjudicial trustee sale.


           NWTS filed      a motion    to dismiss         Big   Blue'   s complaint under   CR 12( b)( 6).   The trial court


granted the motion and dismissed Big Blue' s complaint, ruling that Big Blue had no cause of

action against NWTS. The court also noted that " all of the parties necessary to rule on some of

these issues are simply not before the Court today" and that there may be some declaratory

judgment issues relating to Deutsche Bank. Report of Proceedings ( RP) at 18. Big Blue

requested leave to amend its complaint to add additional parties as defendants. The trial court


denied this oral motion, stating that Big Blue needed to bring an entirely different lawsuit against

the proper parties.



           Big Blue appeals.




                                                                    3
44810 -6 -II



                                              ANALYSIS


         After we heard oral argument in this case, our Supreme Court decided Frias, WL

4648173.       In Frias, the court held that the DTA does not create an independent cause of


action for monetary damages for alleged DTA violations in the absence of a completed

foreclosure     sale.   WL 4648173, *     4. Here, Big Blue filed suit before a foreclosure sale

had occurred, and there is no indication that a sale had occurred before the trial court


dismissed the case. Therefore, under Frias we hold that Big Blue had no cause of action

for damages for alleged DTA violations.


         The trial court dismissed Big Blue' s complaint on other grounds. However, we

can affirm the trial court on any basis. Rainier View Court Homeowners Ass' n, Inc. v.

Zenker, 157 Wn.         App.   710, 723, 238 P. 3d 1217 ( 2010) ( appellate court " may sustain a


trial court on any correct        ground, even one   the trial   court   did   not consider. ").   Therefore,


we hold that the trial court did not err in dismissing Big Blue' s damages claims)

         Big Blue also asserted claims for declaratory relief under the DTA, seeking to

void assignment of the deed of trust to Deutsche Bank, appointment of NWTS as trustee,


and the notice of default. In addition, Big Blue sought to enjoin NWTS from proceeding

with   the foreclosure    sale.    On appeal, Big Blue assigns error to the trial court' s dismissal

of its case when there was a cause of action in the complaint for declaratory judgment.




1 Because Frias controls, we do not address the merits of Big Blue' s arguments regarding
NWTS' s alleged violations of the DTA. In addition, we do not address NWTS' s arguments that
 1) Big Blue cannot challenge the validity of the deed of trust because it purchased the property
subject to the deed of trust, and (2) Big Blue is estopped from asserting any claims because
Delay did not identify any such claims in her bankruptcy proceeding.
                                                           4
44810 -6 -II




However, we do not address this issue because in this appeal Big Blue did not present

any argument on its declaratory relief claims. A party waives an assignment of error not

supported by sufficient argument or citation to the record. Skagit County Pub. Hosp.

Dist. No. 1 v. Dep' t ofRevenue, 158 Wn. App. 426, 440, 242 P. 3d 909 ( 2010).

Therefore, we affirm the trial court' s dismissal of these claims.


        Finally, Big Blue assigns error to the trial court' s denial of its oral motion to join

additional parties. However, because Big Blue also did not provide any argument on this issue

on appeal, Big Blue has waived this issue and we do not address it. Skagit County Pub. Hosp.,

158 Wn. App. at 440. Therefore, we affirm the trial court' s denial of Big Blue' s motion to join

additional parties.



        We affirm.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record pursuant to RCW 2. 06. 040, it

is so ordered.




 We concur:




                                                    5